Third District Court of Appeal
                               State of Florida

                           Opinion filed May 25, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1208
                   Lower Tribunal Nos. 11-32428, 12-26240
                             ________________


                               Shedrick Rolle,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Jorge
Rodriguez-Chomat, Judge.

      Carlos J. Martinez, Public Defender, and Shannon Hemmendinger, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Arlisa Certain, Assistant Attorney
General, for appellee.


Before ROTHENBERG, EMAS and LOGUE, JJ.

      PER CURIAM.
       We affirm the defendant’s revocation of the defendant’s probation, but

remand for the entry of a written order of revocation of probation consistent with

the trial court’s oral ruling.

       Affirmed.




                                        2